Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 11/27/2019.  Claims 1-14 are presented for examination and based on current examiner’s amendment claims 1, 5-6, 11 and 13-18, renumbered as 1-10 are allowed for the reasons indicated herein below.  


Examiner’s Amendment

2.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Chun-Ming Shih (Reg. No. 64,041).

The application has been amended as follows:

Replace previous claims with the following claims:

Claims: 
1. (Currently Amended) An isolated boost converter, comprising:
a transformer comprising a secondary side having a secondary side first contact and a secondary side second contact,

a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output contact, an anode of the third diode coupled to a second bridge arm upper contact, an anode of the fourth diode coupled to the DC negative output contact, and a cathode of the fourth diode coupled to a second bridge arm lower contact, and
a boost circuit, comprising:
a fifth diode and a sixth diode, anodes of the fifth diode and the sixth diode mutually coupled to a first contact and cathodes of the fifth diode and the sixth diode coupled to the first bridge arm upper contact and the second bridge arm upper contact, respectively,
a seventh diode and an eighth diode, cathodes of the seventh diode and the eighth diode mutually coupled to a second contact and anodes of the seventh diode and the eighth diode coupled to the first bridge arm lower contact and the second bridge arm lower contact, respectively, and the second contact directly connected to the first contact, and
at least two capacitors, coupled to the secondary side first contact and the secondary side second contact;
wherein the number of the at least two capacitors is four, including a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor,
wherein two ends of the first capacitor are coupled to the secondary side first contact and the first bridge arm upper contact, two ends of the second capacitor are coupled to the secondary side second contact and the second bridge arm upper contact, two ends of the third capacitor are coupled to the secondary side first contact and the first bridge arm lower contact, and two ends of the fourth capacitor are coupled to the secondary side second contact and the second bridge arm lower contact.
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
5. (Currently Amended) The isolated boost converter in claim 1, wherein when the isolated boost converter operates in a first quadrant,

a pre-charge current flows through the secondary side, the third capacitor, the seventh diode, the sixth diode, the second capacitor, and the secondary side.
6. (Currently Amended) The isolated boost converter in claim 1, wherein when the isolated boost converter operates in a third quadrant,
a main current flows through the secondary side, the second capacitor, the third diode, the DC positive output contact, the DC negative output contact, the second diode, the third capacitor, and the secondary side,
a pre-charge current flows through the secondary side, the fourth capacitor, the eighth diode, the fifth diode, the first capacitor, and the secondary side.
7. (Cancelled)
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)
11. (Currently Amended) The isolated boost converter in clam 1, wherein the secondary side of the transformer further comprises a center-tapped contact,
the second contact directly connected to the center-tapped contact.
12. (Cancelled)
13. (Currently Amended) The isolated boost converter in claim 11, wherein when the isolated boost converter operates in a first quadrant,
a main current flows through the secondary side, the first capacitor, the first diode, the DC positive output contact, the DC negative output contact, the fourth diode, the fourth capacitor, and the secondary side,
a pre-charge current flows through the secondary side, the third capacitor, the seventh diode, the sixth diode, the second capacitor, and the secondary side.
14. (Currently Amended) The isolated boost converter in claim 11, wherein when the isolated boost converter operates in a third quadrant,
a main current flows through the secondary side, the second capacitor, the third diode, the DC positive output contact, the DC negative output contact, the second diode, the third capacitor, and the secondary side,
a pre-charge current flows through the secondary side, the fourth capacitor, the eighth diode, the fifth diode, the first capacitor, and the secondary side.
15. (New) An isolated boost converter, comprising:
a transformer comprising a secondary side having a secondary side first contact and a secondary side second contact,
a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output contact, an anode of the first diode coupled to a first bridge arm upper contact, an anode of the second diode coupled to a DC negative output contact, and a cathode of the second diode coupled to a first bridge arm lower contact,
a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output contact, an anode of the third diode coupled to a second bridge arm upper contact, an anode of the fourth diode coupled to the DC negative output contact, and a cathode of the fourth diode coupled to a second bridge arm lower contact, and
a boost circuit, comprising:
a fifth diode and a sixth diode, anodes of the fifth diode and the sixth diode mutually coupled to a first contact and cathodes of the fifth diode and the sixth diode coupled to the first bridge arm upper contact and the second bridge arm upper contact, respectively,
a seventh diode and an eighth diode, cathodes of the seventh diode and the eighth diode mutually coupled to a second contact and anodes of the seventh diode and the eighth diode coupled to the first bridge arm lower contact and the second bridge arm lower contact, respectively, and the second contact directly connected to the first contact, and
at least two capacitors, coupled to the secondary side first contact and the secondary side second contact;
	wherein the number of the at least two capacitors is two, including a first capacitor and a second capacitor,
wherein two ends of the first capacitor are coupled to the secondary side first contact and the first bridge arm upper contact, two ends of the second capacitor are coupled to the secondary side second contact and the second bridge arm upper contact; the secondary side first contact is coupled to the first bridge arm lower contact, the secondary side second contact is coupled to the second bridge arm lower contact;
wherein when the isolated boost converter operates in a first quadrant,
a main current flows through the secondary side, the first capacitor, the first diode, the DC positive output contact, the DC negative output contact, the fourth diode, and the secondary side,
a pre-charge current flows through the secondary side, the seventh diode, the sixth diode, the second capacitor, and the secondary side.
16. (New) The isolated boost converter in claim 15, wherein when the isolated boost converter operates in a third quadrant,
a main current flows through the secondary side, the second capacitor, the third diode, the DC positive output contact, the DC negative output contact, the second diode, and the secondary side,
a pre-charge current flows through the secondary side, the eighth diode, the fifth diode, the first capacitor, and the secondary side.
17. (New) An isolated boost converter, comprising:
a transformer comprising a secondary side having a secondary side first contact and a secondary side second contact,
a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output contact, an anode of the first diode coupled to a first bridge arm upper contact, an anode of the second diode coupled to a DC negative output contact, and a cathode of the second diode coupled to a first bridge arm lower contact,
a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output contact, an anode of the third diode coupled to a second bridge arm upper contact, an anode of the fourth diode coupled to the DC negative output contact, and a cathode of the fourth diode coupled to a second bridge arm lower contact, and
a boost circuit, comprising:
a fifth diode and a sixth diode, anodes of the fifth diode and the sixth diode mutually coupled to a first contact and cathodes of the fifth diode and the sixth diode coupled to the first bridge arm upper contact and the second bridge arm upper contact, respectively,
a seventh diode and an eighth diode, cathodes of the seventh diode and the eighth diode mutually coupled to a second contact and anodes of the seventh diode and the eighth diode coupled to the first bridge arm lower contact and the second bridge arm lower contact, respectively, and the second contact directly connected to the first contact, and
at least two capacitors, coupled to the secondary side first contact and the secondary side second contact;
wherein the number of the at least two capacitors is two, including a third capacitor and a fourth capacitor,
wherein two ends of the third capacitor are coupled to the secondary side first contact and the first bridge arm lower contact, two ends of the fourth capacitor are coupled to the secondary side second contact and the second bridge arm lower contact; the secondary side first contact is coupled to the first bridge arm upper contact, the secondary side second contact is coupled to the second bridge arm upper contact,
wherein when the isolated boost converter operates in a first quadrant,
a main current flows through the secondary side, the first diode, the DC positive output contact, the DC negative output contact, the fourth diode, the fourth capacitor, and the secondary side,
a pre-charge current flows through the secondary side, the third capacitor, the seventh diode, the sixth diode, and the secondary side.
18. (New) The isolated boost converter in claim 17, wherein when the isolated boost converter operates in a third quadrant,
a main current flows through the secondary side, the third diode, the DC positive output contact, the DC negative output contact, the second diode, the third capacitor, and the secondary side,
a pre-charge current flows through the secondary side, the fourth capacitor, the eighth diode, the fifth diode, and the secondary side.



Reasons for allowance
3.	Claims 1, 5-6, 11 and 13-18, renumbered as 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1, 5-6, 11 and 13-14, renumbered as 1-6; prior art fails to disclose or suggest “An isolated boost converter, comprising: a transformer comprising a secondary side having a secondary side first contact and a secondary side second contact, a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output contact, an anode of the first diode coupled to a first bridge arm upper contact, an anode of the second diode coupled to a DC negative output contact, and a cathode of the second diode coupled to a first bridge arm lower contact, a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output contact, an anode of the third diode coupled to a second bridge arm upper contact, an anode of the fourth diode coupled to the DC negative output contact, and a cathode of the fourth diode coupled to a second bridge arm lower contact, and a boost circuit, comprising: a fifth diode and a sixth diode, anodes of the fifth diode and the sixth diode mutually coupled to a first contact and cathodes of the fifth diode and the sixth diode coupled to the first bridge arm upper contact and the second bridge arm upper contact, respectively, a seventh diode and an eighth diode, cathodes of the seventh diode and the eighth diode mutually coupled to a second contact and anodes of the seventh diode and the eighth diode coupled to the first bridge arm lower contact and the second bridge arm lower contact, respectively, and the second contact directly connected to the first contact, and at least two capacitors, coupled to the secondary side first contact and the secondary side second contact; wherein the number of the at least two capacitors is four, including a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor, wherein two ends of the first capacitor are coupled to the secondary side first contact and the first bridge arm upper contact, two ends of the second capacitor are coupled to the secondary side second contact and the second bridge arm upper contact, two ends of the third capacitor are coupled to the secondary side first contact and the first bridge arm lower contact, and two ends of the fourth capacitor are coupled to the secondary side second contact and the second bridge arm lower contact”. As recited in claims 1, 5-6, 11 and 13-14, renumbered as 1-6.

Claims 15-16, renumbered as 7-8; prior art fails to disclose or suggest “An isolated boost converter, comprising: a transformer comprising a secondary side having a secondary side first contact and a secondary side second contact, a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output contact, an anode of the first diode coupled to a first bridge arm upper contact, an anode of the second diode coupled to a DC negative output contact, and a cathode of the second diode coupled to a first bridge arm lower contact, a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output contact, an anode of the third diode coupled to a second bridge arm upper contact, an anode of the fourth diode coupled to the DC negative output contact, and a cathode of the fourth diode coupled to a second bridge arm lower contact, and a boost circuit, comprising: a fifth diode and a sixth diode, anodes of the fifth diode and the sixth diode mutually coupled to a first contact and cathodes of the fifth diode and the sixth diode coupled to the first bridge arm upper contact and the second bridge arm upper contact, respectively,
a seventh diode and an eighth diode, cathodes of the seventh diode and the eighth diode mutually coupled to a second contact and anodes of the seventh diode and the eighth diode coupled to the first bridge arm lower contact and the second bridge arm lower contact, respectively, and the second contact directly connected to the first contact, and at least two capacitors, coupled to the secondary side first contact and the secondary side second contact; wherein the number of the at least two capacitors is two, including a first capacitor and a second capacitor, wherein two ends of the first capacitor are coupled to the secondary side first contact and the first bridge arm upper contact, two ends of the second capacitor are coupled to the secondary side second contact and the second bridge arm upper contact; the secondary side first contact is coupled to the first bridge arm lower contact, the secondary side second contact is coupled to the second bridge arm lower contact; wherein when the isolated boost converter operates in a first quadrant, a main current flows through the secondary side, the first capacitor, the first diode, the DC positive output contact, the DC negative output contact, the fourth diode, and the secondary side, a pre-charge current flows through the secondary side, the seventh diode, the sixth diode, the second capacitor, and the secondary side”. As recited in claims 15-16, renumbered as 7-8.

Claims 17-18, renumbered as 9-10; prior art fails to disclose or suggest “An isolated boost converter, comprising: a transformer comprising a secondary side having a secondary side first contact and a secondary side second contact, a first bridge arm having a first diode and a second diode; a cathode of the first diode coupled to a DC positive output contact, an anode of the first diode coupled to a first bridge arm upper contact, an anode of the second diode coupled to a DC negative output contact, and a cathode of the second diode coupled to a first bridge arm lower contact, a second bridge arm having a third diode and a fourth diode; a cathode of the third diode coupled to the DC positive output contact, an anode of the third diode coupled to a second bridge arm upper contact, an anode of the fourth diode coupled to the DC negative output contact, and a cathode of the fourth diode coupled to a second bridge arm lower contact, and a boost circuit, comprising: a fifth diode and a sixth diode, anodes of the fifth diode and the sixth diode mutually coupled to a first contact and cathodes of the fifth diode and the sixth diode coupled to the first bridge arm upper contact and the second bridge arm upper contact, respectively,
a seventh diode and an eighth diode, cathodes of the seventh diode and the eighth diode mutually coupled to a second contact and anodes of the seventh diode and the eighth diode coupled to the first bridge arm lower contact and the second bridge arm lower contact, respectively, and the second contact directly connected to the first contact, and at least two capacitors, coupled to the secondary side first contact and the secondary side second contact; wherein the number of the at least two capacitors is two, including a third capacitor and a fourth capacitor, wherein two ends of the third capacitor are coupled to the secondary side first contact and the first bridge arm lower contact, two ends of the fourth capacitor are coupled to the secondary side second contact and the second bridge arm lower contact; the secondary side first contact is coupled to the first bridge arm upper contact, the secondary side second contact is coupled to the second bridge arm upper contact,
wherein when the isolated boost converter operates in a first quadrant, a main current flows through the secondary side, the first diode, the DC positive output contact, the DC negative output contact, the fourth diode, the fourth capacitor, and the secondary side, a pre-charge current flows through the secondary side, the third capacitor, the seventh diode, the sixth diode, and the secondary side”. As recited in claims 17-18, renumbered as 9-10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839